Title: From Thomas Jefferson to Volney, 6 February 1803
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf


          
            Dear Sir
            Washington Feb. 6. 1803.
          
          The opportunity of sending you a line safely by mr Monroe is so favorable that I cannot [intermit] it, altho’ we have little from this side of the water interesting to you. he goes on a mission of great importance to our future destinies. the occurrence which has lately happened at New Orleans of suppressing our right of deposit, stipulated by treaty, and without which the navigation of the Missisipi is useless, shews the necessity of placing that right on a footing subject to no accidents. believing that the property of it has passed to France, we propose to take timely arrangements with her to prevent it’s ever disturbing our friendship, and on the event of this negotiation will depend whether we are to be a people consigned to peace and friendship with all nations, not meddling in the affairs of Europe, or are to take part in their broils, and become a spiteful unhappy nation.
           [Of science] you are of course to expect nothing from us. business is our general pursuit. I engage mr Monroe to take from Philadelphia the last volume of our Philosophical transactions, and deliver them to you on my part. you may find here and there something which may interest you. we have been long expecting your petit format translation of the Ruines. mr Pougens bookseller of Paris, having established a commercial connection with Duane here, might be a convenient agent in that business.
          As you are a member of a deliberative body, and might sometimes wish to know the rules of the oldest deliberative body we are acquainted with, I send you a copy of a Parliamentary Manual which I compiled for the use of the Senate, while I presided over them. a bee will extract honey from any plant; so possibly may you from this.
          The revolution of public opinion here has been what I have always predicted to you. it was in a fevered state while you were here, affected by artifice. the people in mass have got back to the principles which separated us from England. their leaders, too far committed to retract, and the mercantile inhabitants of the great & [port] towns, being able , make a good deal of noise: but when the people come out to elections, they are as unanimous as a large body can ever be. three only of the Eastern states are not yet with us; but they are fast advancing towards majorities in sentiment with the other fourteen states. the Federalists therefore, whom you know are sinking fast into  and, at the ensuing session of Congress, will scarcely be seen in that body. our nation thus tranquilized within, our only remaining [wish] is to secure tranquility abroad.
          Is there any thing in which I can be useful to you here? it will give me great pleasure to be so. the days are past which watched our correspondence, & I am happy in the freedom of now indulging in [manifestations] of the  I bear you, and of tendering you assurances of constant & sincere attachment, & high respect.
          
            Th: Jefferson
          
        